DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egashira (US 2013/0233360).
Egashira teaches an apparatus as claimed. The apparatus comprises:
Multiple processing chambers (10, 20) with the space in which substrates (W) are processed;
The processing chambers are provided with liquid dispensing units (35, 37, 38) for dispensing different processing liquids.

The apparatus further comprises a controller (200) that is configured to control dispensing units and air flow supply units.
See the entire document, especially Figures 1-3 and the related description and the description at [0018-74], [0079], [0104].
The apparatus of Egashira is capable of performing intended use recited by the claims.
Please, note that the claims do not require the pre-treatment nozzle and the coating solution nozzle been different nozzles.


Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
	The applicants allege the following:
“Egashira discloses "when the size of the wafer is large, the amount of N2 gas supplied to the space formed at the bottom side of the wafer increases, and as a result, the operation cost further increases." (Emphasis added). 
In other words, Egashira only discloses that the amount of processing treatment gas can be adjusted depending on the size of the wafer to be treated. Egashira is silent on 
In addition, as disclosed in paragraph [0020] of Egashira, Egashira discloses "The above described liquid processing apparatus may further include: a filter member configured to clean the air supplied from the air supply unit; and a baffle member provided to be spaced apart from the filter member and configured to distribute the air cleaned by the filter member evenly toward the substrate held by the substrate holding unit. The suction port of the air supply path may be disposed in a space formed between the filter member and the baffle member." 
(Emphasis added). 
In other words, Egashira only discloses that air-flow supply units are configured to provide an evenly distributed air onto the substrate. Egashira is silent on controlling the downward flow formed in the different spaces in respective chambers to be formed in different supply states, such as at different speeds. 
Accordingly, Egashira fails to disclose at least the limitations of "wherein the controller controls the liquid dispensing units so that an amount of the pre-treatment liquid to the first substrate is different from an amount of the pre-treatment liquid to the second substrate, wherein the controller controls the air-flow supply units so that the downward air flow formed in the first space and the downward air flows formed in the second space are formed in different supply states," as recited in amended claim 1 of the present application.”

	This is not persuasive.

Second, Egashira teaches that the liquid dispensing units and fans 81 of each chamber are controlled by the controller 200 (at least [0074]).
Third, Egashira teaches changing air flow created by fan 81 depending from the specifics of the processing of the substrate, such as a rotational speed of the substrate (at least [0104]).
Fourth, Egashira teaches changing air flow created by fan 81 depending from the pressure in the chamber (at least [0104]).

Thus, contrary to the applicants’ allegations, the apparatus of Egashira is capable of performing intended use recited by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711